Citation Nr: 0326694	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  98-03 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The appellant had active military service from March 19 to 
April 29, 1974.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).  

In November 1998, a hearing was held before a Veterans Law 
Judge (formerly a Board Member), who has since retired from 
the Board.  The appellant was notified of this fact via a 
June 2003 letter and given an opportunity to request a 
hearing before another Veterans Law Judge.  He did not 
respond.  The letter advised him that if he did not respond, 
the Board would assume he did not want another hearing and 
proceed to review his case.

In December 1999, the Veterans Law Judge that conducted the 
1998 hearing reopened this claim, found that it was 
plausible, and remanded it for additional evidentiary 
development.  The RO complied with the Remand instructions, 
and the case was returned to the Board in April 2003.   

The issue as phrased by the RO was entitlement to service 
connection for a psychiatric disorder to include PTSD.  
Adjudication of a PTSD claim involves consideration of 
regulations and caselaw specific to such claims.  The Board 
has divided the issue into two issues, as noted above, 
because one issue is being allowed, while the other remains 
denied.



FINDINGS OF FACT

1.  The appellant did not engage in combat.

2.  There is no corroboration or verification of the 
occurrence of the appellant's claimed stressors.

3.  The appellant is not shown to have PTSD as a result of 
his military service.

4.  The appellant complained of mental depression during 
service, and he has been treated for psychiatric symptoms on 
a near-continuous basis since his discharge from service.

5.  The appellant's currently diagnosed acquired psychiatric 
disorder(s) are as likely as not related to his military 
service.


CONCLUSIONS OF LAW

1.  The appellant is not entitled to service connection for 
post-traumatic stress disorder (PTSD).  38 U.S.C.A. §§ 1110, 
1154(b), 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2003).

2.  The appellant incurred an acquired psychiatric disorder, 
other than PTSD, as a result of his military service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

It appears that the VCAA applies to this case even though the 
claim was filed before enactment of the law since VA had not 
finally completed adjudication of the claim before the law 
was passed.  See Kuzma v. Principi, No. 03-7032 (Fed. Cir., 
August 25, 2003).  Regardless of whether the VCAA applies to 
this claim, the fact is that there has been compliance with 
this law, as discussed in more detail below.  

First, VA has a duty to notify the appellant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the 1998 rating decision 
on appeal, as well as the statement of the case (SOC) and 
multiple supplemental statements of the case (SSOCs), 
together have adequately informed the appellant of the types 
of evidence needed to substantiate his claims.  Furthermore, 
in March 2001, the RO sent a letter to the appellant 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the appellant what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The letter also 
informed him of the legal elements of a service connection 
claim in general and of a PTSD claim in particular.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board concludes that the VCAA notification letter sent to 
the appellant in March 2001 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir. September 22, 2003); Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003).  The Federal 
Circuit has held that 38 C.F.R. §§ 3.159(b)(1) 
and 19.9(a)(2)(ii) are invalid to the extent they provide a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter because the regulations are contrary to 
38 U.S.C.A. § 5103(b), which provides a claimant one year to 
submit evidence.  In this case, even though the letter did 
request a response within 60 days, it also expressly notified 
the appellant that he had one year to submit the requested 
information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Therefore, the claimant was notified 
properly of his statutory rights.

Moreover, the factual scenario in the PVA case, which 
involved the RO sending a VCAA notification letter, as in 
this case, is simply inapplicable to the specific 
circumstances of this case.  The Federal Circuit was 
concerned with the "premature denial" of a claim before the 
one-year period for submitting evidence had expired.  Here, 
the denial of the appellant's claim occurred in 1998, long 
before the VCAA was enacted.  VA had no option other than to 
send a VCAA notification letter in the midst of the appellate 
process already underway.  In other words, chronologically, 
it was impossible for VA to provide VCAA notification to this 
particular claimant before the initial denial of his claim.  


The claimant did have a full year to submit evidence after 
the VCAA notification.  In fact, he has had two years.  The 
Federal Circuit's concern in PVA that a claimant would be 
unaware of the time he had left to submit evidence is also 
inapplicable in the specific circumstances of this case.  In 
December 2001, the representative requested additional time 
(60 days) for the claimant to submit evidence.  Although 
there was no explicit response by the RO, the claim was not 
reconsidered within that 60-day time period.  The claimant 
did, indeed, submit additional evidence in March 2002.  The 
claimant was made aware in the January 2003 supplemental 
statement of the case that he had more time to submit 
evidence - an additional 60 days.  In the April 2003 written 
argument by the representative, it was asserted that all 
evidence had been developed in this case.  Since this 
claimant was, as a matter of fact, provided at least one year 
to submit evidence after the VCAA notification, and it is 
clear that the claimant has nothing further to submit, 
adjudication of his claims can proceed.

With respect to VA's duty to assist the appellant, the RO 
obtained the VA and private evidence identified by the 
appellant, and he has submitted numerous records himself in 
support of his claims.  The RO requested the records from the 
Social Security Administration, but they are not available.  
In other words, the Board is not aware of a basis for 
speculating that relevant evidence exists that VA has not 
obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The appellant has 
been provided several VA examinations, including by a board 
of two psychiatrists, and the RO also solicited a medical 
opinion in 2002 to reconcile conflicting medical evidence.  
Further examination is not needed because sufficient evidence 
is of record to decide this case.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant at 
every stage of this case.  

B.  Analysis

The Board has reviewed all the evidence in the appellant's 
two claims folders, which includes, but is not limited to:  
service medical records; his contentions, including those 
raised at a personal hearing in 1998; VA treatment records 
dated from 1996 to 2003; VA examination reports and medical 
opinions dated between 1997 and 2002; and private medical 
records from Adanta, Robina Bokhari, M.D., Martin Siegel, 
M.D., Syed Umar, M.D., Zev Zusman, M.D., Robert Dane, M.D., 
Comprehensive Care Center, Kentucky State Hospital, Ted 
Sanders, M.D., and David Wright, Ph.D.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each of these claims.  

Pertinent laws and regulations

Service connection in general

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

Service connection for PTSD

The claim for PTSD in this case was filed in June 1997.  
Effective on and after March 7, 1997, service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)). 



Presumptive service connection

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a); see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002).  Service connection for 
a psychotic disorder may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307 and 3.309.  However, this presumption only applies 
to individuals with service of 90 days or more.  38 C.F.R. 
§ 3.307(a)(1).  Since the appellant served one month and 
eleven days, his claims will not be considered on this 
presumptive basis.

Presumption of soundness

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  The 
presumption of soundness can be rebutted by clear and 
unmistakable evidence that the disorder existed prior to 
entry into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. 
§ 3.304(b).  In determining whether a disorder existed prior 
to entry into service, it is important to look at accepted 
medical principles including clinical factors pertinent to 
the basic character, origin, and development of the disorder.  
38 C.F.R. § 3.304(b)(1).  History given by the veteran, which 
conformed to accepted medical principles, in conjunction with 
basic clinical data, is probative evidence of the incurrence, 
symptoms, and course of the disorder.  38 C.F.R. 
§ 3.304(b)(2).



PTSD

In summary, the appellant claims his "bad experiences" 
during basic training on Parris Island led to development of 
PTSD.  He alleges drill instructors yelled at him or 
physically abused him; that other recruits teased him; that 
he was afraid for his life if he did not complete training; 
etc.  The only specific stressor he has claimed is the deaths 
of two other recruits, although his statements concerning 
this event are extremely inconsistent, as discussed in more 
detail below.

Initially, the Board acknowledges that the appellant has 
received competent medical diagnoses of PTSD, attributed to 
his account of his military service.  Nevertheless, the Board 
is unable to accept the diagnosis as based upon a confirmed 
stressor because the preponderance of the evidence is against 
a finding that the appellant engaged in combat with the enemy 
during active service, and the record does not otherwise 
contain independent evidence which confirms his account of 
in-service stressors.

As noted above, the Board must assess the credibility and 
weight of all the evidence, including the medical evidence.  
"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  The Board is not required to accept an 
appellant's uncorroborated account of his active service 
experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

If the claimed stressor is related to combat, service 
department evidence that the appellant engaged in combat or 
that the appellant was awarded the Purple Heart Medal, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether the appellant is a veteran of 
combat is particularly significant in a PTSD claim because he 
is entitled to have his lay statements as to his alleged 
stressors accepted, without corroboration, if he engaged in 
combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 
(1998).  The United States Court of Appeals for Veterans 
Claims (Court) has held that: 

"[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be 'satisfactory,' e.g., 
credible, and 'consistent with the 
circumstances, conditions, or hardships 
of [combat] service.'"

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this 
provision applies, the Board must make a specific finding 
that the appellant was engaged in combat with the enemy.  See 
Zarycki. 

VA's Office of General Counsel has defined the phrase 
"engaged in combat with the enemy" to mean that the 
appellant must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  The fact that the 
appellant served in a "combat area" or "combat zone" does 
not mean that he himself engaged in combat with the enemy.  
Id.  Moreover, a general statement in the appellant's service 
personnel records that he participated in a particular 
operation or campaign would not, in itself, establish that he 
engaged in combat with the enemy because the terms 
"operation" and "campaign" encompass both combat and non-
combat activities.  Id.  Whether or not a veteran "engaged 
in combat with the enemy" must be determined through 
recognized military citations or other supportive evidence.  
No single item of evidence is determinative, and VA must 
assess the credibility, probative value, and relative weight 
of each relevant item of evidence.  Id.  The claimant's 
assertions that he engaged in combat with the enemy are not 
ignored, but are evaluated along with the other evidence of 
record.  Id.  However, the claimant's assertions that he 
"engaged in combat with the enemy" are not sufficient, by 
themselves, to establish this fact.

The Board finds that the appellant did not engage in combat 
with the enemy.  The appellant served in basic training at 
Parris Island, South Carolina.  He was never in a combat 
situation, nor does he claim that this occurred.  He did not 
receive any military awards indicative of combat.  

Since the evidence does not support the conclusion that the 
appellant personally engaged in combat with the enemy, the 
provisions of 38 U.S.C.A. § 1154(b) do not apply.  There must 
be credible supporting evidence of record that the alleged 
stressors actually occurred in order to warrant service 
connection.  His lay testimony is insufficient, standing 
alone, to establish service connection.  Cohen v. Brown, 
10 Vet. App 128, 147 (1997) (citing Moreau, 9 Vet. App. at 
395).  The record fails to corroborate the appellant's 
claimed stressors.  Accordingly, there is no credible 
supporting evidence that the claimed stressors actually 
occurred.

The appellant's primary stressors are general in nature, 
describing how "unpleasant" his basic training experience 
was.  Such general allegations as drill instructors or other 
recruits saying things to him or physically abusing him are 
the types of incidents that, by their nature, could never be 
corroborated by official records.  Such incidents would not 
normally be recorded in official service documents, and the 
appellant has never stated he filed any formal complaints or 
initiated any investigations into the behavior of other 
individuals.  As for the newspaper articles he has submitted 
regarding hazing events in the military, these articles again 
document, in a general manner, events that occurred with 
other individuals.  These articles do not corroborate any 
incident the appellant claims, nor do they pertain to the 
time period he was in basic training.

The appellant's second stressor is the "deaths" of two 
other recruits.  He says they ran away and drowned.  First, 
this incident is not corroborated by any official documents.  
He has not provided specific information about the 
individuals who he claims died, such as their names, etc., so 
there is no possible way the event could be corroborated.  
Second, his statements regarding this incident are extremely 
inconsistent.  In his typewritten statements to VA, he never 
states he saw the bodies or had personal knowledge the 
individuals drowned.  Rather, he states he saw some bundles, 
was told they were bodies, and he believed these individuals 
were dead.  His statements have evolved over the years to 
that such as by Zev Zusman, M.D., in December 2000 that the 
appellant actually witnessed these deaths.  The appellant's 
allegations as to these alleged deaths are of doubtful 
credibility.  Credibility is an adjudicative, not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  

In summary, the Board has concluded that the preponderance of 
the evidence is against a finding that the appellant engaged 
in combat with the enemy while on active duty, that there is 
no independent verification of his reported in-service 
stressors, and that his account of what happened when he was 
in basic training is, at best, of doubtful credibility.  
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim of service 
connection for PTSD, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.

Psychiatric disorder other than PTSD

This does not, however, end the analysis in this case.  The 
appellant has been diagnosed with a variety of other 
psychiatric disorders.  In fact, many medical professionals 
believe that he does not satisfy the criteria for diagnosis 
of PTSD, but that he suffers from other disorders.

The appellant's service medical records do not show diagnosis 
of a psychiatric disorder, but do indicate that he was having 
"mental depression."  He was discharged for character and 
behavior disorders.

In April 1975, the appellant was hospitalized for depressive 
neurosis.  [Again, the Board notes presumptive service 
connection does not apply since the appellant did not 
complete the requisite service.]  There was no discussion of 
his military service at that time.  Rather, treatment focused 
on family and vocational issues the appellant was having.  
After this period of hospitalization, the appellant received 
routine outpatient treatment at a state facility.  Beginning 
in December 1976, he frequently mentioned to his medical 
providers that his military experiences or the circumstances 
surrounding his discharge from service still bothered him.  
He made several of these statements between 1976 and 1982.  
In 1978, it was noted that he experienced increased anxiety 
when he thought about his time in the service. 

In a September 1978 statement, Robert Dane, M.D., indicated 
that the appellant sustained a serious emotional illness 
shortly after his discharge from service.  The diagnosis at 
that time was depressive neurosis.  Dr. Dane opined this 
condition might well be related to the appellant's brief 
period of service since Marine basic training is very 
rigorous.

In conjunction with the appellant's claim(s) for disability 
benefits, several physicians completed forms concerning his 
disability.  In July 1981, Tong Yal Oh, M.D., diagnosed major 
depression and indicated onset was in 1974.  In December 
1983, Dr. Oh completed another certificate indicating chronic 
depression with onset in January 1971.  In February 1986, 
James Bland, M.D., diagnosed dysthymic disorder with onset in 
1974.  In April 1993, Dr. Dane diagnosed schizoaffective 
disorder and indicated there was gradual onset in 1974.  

A May 1997 VA psychologist, while concluding that the 
appellant did not have PTSD, but rather anxiety and dysthymic 
disorders, also noted that there was no doubt that the 
appellant's basic training experiences were aversive to him 
and influenced his present combination of symptoms.  A VA 
examiner in June 2000 concluded the diagnosed dysthymic 
disorder and possible history of major depressive disorder 
were not related to service.  A May 2001 VA examiner 
diagnosed major depressive disorder with severe anxiety, 
secondary to bad experiences in the Marine Corps.  The 
examiner further stated the appellant's symptoms were 
aggravated by what he perceived as severely uncomfortable 
experiences in service. 

In September 2002, a VA examiner reviewed the file and 
diagnosed dysthymic disorder and history of major depressive 
disorder.  The examiner noted that personality disorders, 
such as the appellant's, stem from childhood, and the 
appellant had psychological problems (unhappiness and doubts 
about ability to succeed) prior to service.  While there was 
some evidence the appellant became unhappier with his 
inability to succeed in service, this was expected and a 
reactive unhappiness that would likely resolve once he left 
the service.  The appellant would not, however, see it this 
way because of his personality disorder and desire to blame 
the system.  The examiner concluded the appellant's current 
psychiatric condition is not related to service and was not 
exacerbated or aggravated by his service.

The question that must first be addressed is whether the 
appellant had a pre-existing psychiatric disorder.  His 
enlistment examination did not diagnose such a condition.  
Although he was seen in 1971 for vocational issues, a June 
1977 letter from Ted Sanders, M.D., indicated that the 
appellant was not treated for a nervous disorder until 
September 1974.  Although it may be true that the appellant 
suffered from "psychological problems" before service, the 
fact remains there is no concrete evidence showing diagnosis 
of an actual psychiatric disorder before service, and his 
treating physician at that time indicated such a diagnosis 
was not rendered until 1974.  In light of the presumption of 
soundness, there is no reasonable basis upon which the Board 
could conclude the appellant suffered from a chronic 
psychiatric disorder before service.

The appellant clearly has a current disability.  There is 
evidence of in-service psychiatric symptoms (notations of 
mental depression).  There is continuity of symptomatology, 
in that the appellant has been treated for complaints of 
depression, anxiety, etc., on a near-continuous basis since 
1974, shortly after his discharge from service.  Although 
presumptive service connection cannot be considered, the fact 
that the appellant continued to complain of and receive 
treatment for depression within the first post-service year 
supports a finding that the in-service complaints of 
depression were then chronic in nature.  Long before he filed 
a claim for compensation (i.e., in the 1970s), he discussed 
his military experience with treating physicians, noting 
feelings of anxiety, guilt, dissatisfaction, etc., with 
regards to his military service and discharge.  This lends 
additional credibility to the statements he now makes as to 
how those experiences affected him psychologically.  

That leaves the question of whether the psychiatric 
disorder(s) diagnosed after service are related to service.  
As discussed above, some medical professionals have concluded 
such a relationship exists, while others have concluded the 
appellant's primary problem is his personality disorder.  
Personality disorders are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).  Service connection may, 
however, be granted for the disability resulting from a 
superimposed disease or injury during military service.  See 
VAOPGCPREC 82-90.  

In this case, the Board concludes the appellant's claim in 
regard to an acquired psychiatric disorder other than PTSD 
should be granted for the following reasons.  As for the 
diagnosed acquired psychiatric disorders, some medical 
professionals have explicitly concluded they are related to 
the appellant's service.  There is no basis upon which to 
discount the opinions, since there have been VA examinations 
with access to the claims file.  To the extent any physician 
relied on the appellant's reported history in rendering their 
opinions, the Board points out that history (as to symptoms 
and perceptions of his military service) are well-
corroborated by the extensive outpatient treatment records 
generated long before the appellant's claim for VA 
compensation.  Although other medical professionals have 
concluded there is no relationship, the appellant is entitled 
to have any benefit of the doubt resolved in his favor.  
Essentially, the evidence is in a state of equipoise.  As for 
the appellant's personality disorder, even accepting that 
this may account for the majority of his current symptoms and 
impairment, there are diagnosed acquired disorders, which may 
logically be of separate etiology.  Although the appellant's 
underlying personality disorder may have colored how he 
viewed the events in service and his long-standing response 
to them, he was found fit for entry into service and clearly 
suffered from some depression in service.  It is plausible 
that the in-service events aggravated or exacerbated the pre-
existing personality disorder, resulting in increased 
disability, which is what one VA examiner concluded.

Even when medical opinions of limited value are discounted, 
the Board does not find that the preponderance of the 
evidence is against the claim for service connection for an 
acquired psychiatric disorder other than PTSD.  Accordingly, 
the appellant is entitled to the application of the benefit 
of the doubt, and the Board finds that he incurred a chronic 
acquired psychiatric disorder as a result of his military 
service.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than post-traumatic stress disorder (PTSD), is 
granted.




	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



